DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     ZEEV VINIK and JANY VINIK,
                             Appellants,

                                     v.

         WELLS FARGO BANK, CARLTON FIELDS, P.A., and
                   ALDRIDGE | PITE, LLP,
                         Appellees.

                               No. 4D19-2975

                               [April 9, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Susan Lebow, Judge; L.T. Case No. CACE 2019-10160
(11).

   Zeev Vinik and Jany Vinik, Deerfield Beach, pro se.

   Dean A. Morande and Michael K. Winston of Carlton Fields, P.A., West
Palm Beach, for appellee Wells Fargo Bank N.A. and Carlton Fields, P.A.

   Jonathan Jacobson, Zachary Ullman and Jennifer Travieso of Aldridge
| Pite, LLP, Delray Beach, for Aldridge | Pite, LLP.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN J., and BOKOR, ALEXANDER, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.